May 13, 2005


Mr. David R. Sweat
1140 West Pioneer Pkwy, Suite E
Arlington, TX 76013
Mr. David Michael Walsh IV
Chamblee & Ryan, P.C.
2777 N. Stemmons Freeway, Suite 1157
Dallas, TX 75207

RE:   Case Number:  03-0790
      Court of Appeals Number:  02-02-00158-CV
      Trial Court Number:  99-07-0279M-CV

Style:      CYNTHIA LORENTZ, ADMINISTRATRIX OF THE ESTATE OF CAROLYN M.
      POLK, DECEASED
      v.
      JAMES F. DUNN, M.D., AND UNITED CLINICS OF NORTH TEXAS, P.L.L.C.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie    |
|   |Lavake           |
|   |Ms. Lesia Darden |